Appellant was convicted of the offense of unlawfully distilling alcoholic liquor — whisky.
It is just "another of those cases." We see nothing worthy of discussion.
But appellant's counsel strenuously argue that the judgment should be reversed because — one of appellant's witnesses bearing the name Spain — the solicitor, in his closing argument to the jury used this language: "That name Spain is a very familiar name to me."
The court, on motion, excluded the quoted statement from the jury; which, we think, and hold, was even more than appellant could rightfully ask. Anderson v. State, 209 Ala. 36,95 So. 171. Certainly, we think appellant's motion to "declare a mistrial" was overruled without error.
There appears, nowhere, any erroneous ruling or action by the court, and the judgment is affirmed.
Affirmed.